DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IV in the reply filed on December 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because the casing(s) and the shoe in each figure do not have proper cross hatching.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, 37 CFR 1.84(h)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 1 is objected to because of the following informalities: in line 2, after “comprising” a colon followed by a return should be added in order to separate the preamble from the body of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-7, 11-16, 18 and 19 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the passage" in line 3; claim 7 recites the limitation “the passage” in lines 4-5; and claim 13 recites the limitation “the passage” in line 8.  There is insufficient antecedent basis for this limitation in the claims.  Consequently, claims 5, 6, 11, 12, 14-16, 18 and 19 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13-16 are rejected under 35 USC 103 as being unpatentable over Roddy et al. (US 8,316,936 B2) (“Roddy”).
Referring to claim 1: Roddy teaches a shoe 22 for use with a casing string 20 in a borehole 18, the shoe comprising a first screen (column 9, lines 10-13), the first screen 
While Roddy teaches the screen prevents particulates from coming into the casing (column 9, lines 10-13) and ensuring cement is not unintentionally forced into “the far end of the casing” once the annular region is filled (column 21, lines 23-28), Roddy does not specifically teach the first screen positioned within a bore of the shoe or of the casing string near the shoe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen taught by Roddy to be positioned within a bore of the shoe or of the casing string near the shoe in order to prevent unwanted cement, particles, fluids, etc., from entering the casing during a reverse cementing operation.
Referring to claim 7: Roddy teaches a system for reverse cementing a borehole 18, the system comprising:
a casing string 20 disposed within the borehole, the casing string comprising a shoe 22 comprising a first screen (column 9, lines 10-13), the first screen comprising orifices sized to prevent the passage of lost circulation material or a material with properties similar to the lost circulation material from outside the shoe through the first screen (column 7, lines 57-63; column 9, lines 10-13; column 21, lines 23-28);
a pump 30 configured to flow a fluid into an annular space between the borehole and the casing string (column 16, lines 27-31); and
at least one of a sensor or a gauge configured to monitor a pressure of the fluid flowing into the annular space (column 14, lines 62-65; and Step 144).

Referring to claim 13: Roddy teaches a method for reverse cementing a borehole, the method comprising:
pumping cement and lost circulation material or a material with properties similar to the lost circulation material into an annular space between a borehole 18 and a casing string 20 (column 7, lines 57-63; column 21, lines 23-28);
preventing the passage of the lost circulation material or the material with properties similar to the lost circulation material through a first screen (column 9, lines 10-13) of a shoe 22 of the casing string;
detecting a pressure spike due to the prevention of the passage of the lost circulation material (column 14, lines 62-65; column 21, lines 18-19; and Step 144); and
stopping the pumping of cement into the annular space (Step 146).
While Roddy teaches the affect build-up (such as gelled mud or filter cake) has on the operation and pressure, Roddy does not specifically teach detecting a pressure spike due to the prevention of passage of material through the first screen.  It would 
Referring to claim 14: Roddy teaches adding the lost circulation material or the material with properties similar to the lost circulation material to the cement (column 7, lines 57-63).
Referring to claim 15: While Roddy teaches a spacer fluid including sensors into the annular space before the cement (column 40, lines 41-50), Roddy does not specifically teach a spacer fluid including the lost circulation material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer taught by Roddy to also include the lost circulation material in order to not lose any fluids associated with the spacer into a lost circulation zone.
Referring to claim 16: Roddy teaches adding the lost circulation material or the material with properties similar to the lost circulation material to the cement (column 7, lines 57-63).
Claims 5, 6, 11, 12, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Roddy and in view of Anyan (US 9,309,735 B2).
Referring to claims 5, 6, 11, 12, 18 and 19: While Roddy teaches a screen positioned within the bore of the shoe (once modified with the claims above), Roddy does not specifically teach a second screen positioned within the bore of the shoe.  Anyan teaches a downhole system comprising a first screen and a second screen, and filtering out particles that are larger before the particles reach the first screen, wherein the second screen is positioned upstream of the first screen and the second screen 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


28 January 2022